Citation Nr: 1820473	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-55 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for deep vein thrombosis (DVT), to include as a result of exposure to ionizing radiation.  

2.  Entitlement to service connection for a lung disorder, to include as a result of exposure to ionizing radiation.  

3.   Entitlement to service connection for a stomach disability, to include as a result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from June 1952 to September 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was afforded a hearing at the RO before a Decision Review Officer in August 2016 and a videoconference hearing before a Veterans Law Judge in January 2018 with respect to the matters currently on appeal.  Transcripts of both hearings are of record. 

Service connection for stomach and lung disabilities was denied by a May 2010 decision.  The denial of service connection for a stomach disability was confirmed by a December 2010 rating decision.  The Veteran was notified of the May and December 2010 rating decisions, and his appellate rights, in May and December 2010 letters issued after these decisions.  As a timely appeal was not perfected with respect to these decisions, the May and December 2010 rating decision are final and require the submission of new and material evidence to be reopened.  38 U.S.C. §§ 5108, 7104(b), 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2010).  Following review of the evidence and contentions of record, to include in sworn testimony to the undersigned-the credibility of which must be presumed true for the purpose of determining whether new and material evidence has been received to reopen a claim as set forth in Justus v. Principi, 3 Vet. App. 510, 513 (1992)-received since these final decisions, and based on the low threshold or making such a determination, the undersigned finds that new and material evidence has been received to reopen the claims for service connection for stomach and lung disabilities.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The reopened claims for service connection for these disabilities have been characterized-based on consideration of the record and contentions of the Veteran, to include as presented in testimony to the undersigned-as listed on the Title Page.  

FINDINGS OF FACT

1.  Exposure to ionizing radiation during service has not been objectively documented.  

2.  The weight of the competent and credible evidence is against a conclusion that the Veteran has a current disability due to DVT, a lung disorder, or a stomach disorder that is etiologically related to service.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for DVT are not met.  U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a lung disorder are not met.  U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for a stomach disability are not met.  
U.S.C. §§ 1110, 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative has raised any issues concerning the duty to notify or assist with respect to the claims adjudicated herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, while the Veteran has not been afforded a formal examination or medical opinion regarding the claims for service connection on appeal, such an examination or opinion is not required absent credible or probative evidence indicating that the Veteran has a current disability associated with DVT or pulmonary or stomach disorders that may be related to service.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As discussed below, the Board has found any report by the Veteran linking a current disability due to DVT, or pulmonary or stomach disorder to service to lack credibility or competency, and there is no probative evidence credibly indicating that the Veteran has a current disability due to DVT or a pulmonary or stomach disorder that is related to service.  In the absence of such indication, an examination or opinion addressing any of the claims for service connection on appeal is not required.  Id.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U. S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The service treatment reports (STRs) reflect treatment for an upset stomach in March 1954 and abdominal pain diagnosed as gastritis in September 1954.  The remaining STRs, to include the September 1955 separation examination, are silent for a stomach disorder, DVT or related symptomatology, or a pulmonary disorder. 
 
In a "Radiation Risk Activity Sheet" submitted in March 2010, the Veteran asserted exposure to ionizing radiation from nuclear testing conducted in late 1953 or early 1954 coincident with an operation titled "Mike" or "Castle Bravo."  Similarly in sworn testimony to the undersigned at the January 2018 hearing,  the Veteran asserted that the disabilities at issue are due to his exposure to radiation when he was stationed at the Eniwetok atoll one year after a hydrogen bomb test was conducted at that location.  However, there has been an official service department determination that the Veteran was not exposed to ionizing radiation during service.  See November 21, 2011, Memorandum by the United States Navy Dosimetry Center.  As for the scientific study submitted on behalf of the Veteran in January 2018 on the delayed radioactive effects of nuclear bomb explosions, as this study contains no information specific to the Veteran, it is of no probative value.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314 (1998); Mattern v. West, 12 Vet. App. 222, 227 (1999).

The Veteran did not file a claim for service connection for any of the disabilities at issue until February 2010.  In support of the Veteran's claims, a July 2015 statement from a private physician noted that the Veteran developed DVT of the right lower leg and a pulmonary embolism in 1999, gastrointestinal bleeding in 2004, and diverticulitis in 2012.  The physician also in this statement, as well as a subsequent statement submitted in January 2018, linked the Veteran's DVT, pulmonary embolism, and gastrointestinal disability to radiation exposure during military service.  However and as set forth above, the United States Navy has determined that the Veteran was not exposed to ionizing radiation during service, and the Board finds this determination to be definitive as to this matter; as such, the July 2015 and January 2018 statements by the private physicians linking the disabilities at issue to radiation exposure in service are based on an inaccurate factual premise and thus have no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).  

While the undersigned has carefully considered the assertions and testimony submitted by and on behalf of the Veteran linking current disability due to DVT, a lung disorder, and a stomach disorder to service, the Board finds such to not be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  In this regard and weighing heavily against the Veteran's credibility is that fact that it was well over 40 years after separation from service that the Veteran filed claims for service connection for the disabilities at issue or that such disabilities were first clinically referenced.  See Mense v. Derwinski, 1 Vet. App. 354, 356(1991) (holding that VA did not err in denying service connection when the appellant failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Aside from any credibility issues, to the extent the assertions submitted by and on behalf of the Veteran are being advanced in an attempt to establish that he the Veteran has a current disability associated with any of the disorders at issue that is etiologically related to radiation exposure during service or is otherwise related to in-service symptomatology or pathology, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran, his wife, or his representative are shown to have appropriate medical training or expertise, they are not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau, 492 F.3d at 1372; Woehlaert, 21 Vet. App. at 456.  While the Veteran is competent to attest to certain symptoms of DVT as well as pulmonary and gastrointestinal symptoms, the Board finds the contemporaneous evidence in the form of the silent separation examination and the fact that it was over 40 years after service that the Veteran first filed a claim for service connection for the disabilities at issue or that they were first clinically referenced to be more probative than any lay assertions made in connection with the instant appeal, and that these facts weigh against a finding of continuity of relevant symptoms since service.   

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claims for service connection for DVT, a lung disorder, and a stomach disorder.  As such, these claims must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for DVT to include as a result of exposure to ionizing radiation is denied.  

Service connection for a lung disorder to include as a result of exposure to ionizing radiation is denied.   

Service connection for a stomach disability to include as a result of exposure to ionizing radiation is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


